          Case 1:19-cr-00338-GHW Document 63 Filed 11/14/20 Page 1 of 1

THE LAW OFFICE OF JEFF CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910

                                                                                         November 14, 2020
                                                                                                  via ECF

Hon. Gregory H. Woods
United States District Court
Southern District of New York
40 Foley Square
New York, NY

        Re: U.S. v. KROMAH; 19-cr-00338 (GHW)

Your Honor,

        We represent defendant Moazu Kromah in the above-referenced matter. We are currently
scheduled for a status conference before the Court on November 16, 2020 at 9:00 a.m. We
respectfully request that this hearing be adjourned for one week, or thereafter.

We request this adjournment because the Government has given us a November 23 deadline by
which to accept or decline a plea agreement. We respectfully submit that the status conference
will serve more purpose if it takes place after the deadline has passed. In addition the
Government has provided additional discovery in the past few days that we need to review in
order to decide if we will advise our client to accept the plea. The government and codefendant’s
counsel, Mr. Oksehendler, consent to this request. Counsel for both defendant and codefendant
consent to the exclusion of time through the extended status conference date.

        Thank you for your time and consideration.

                                                                                               Respectfully,

                                                                                 Jeffrey Chabrowe

                                                                                         Jeff Chabrowe, Esq.
                                                                                  Counsel for Moazu Kromah
                                                                                           cell 917-529-3921
                                                                                   email jeff@chabrowe.com
